Exhibit 10.7

WELLPOINT, INC.

BOARD OF DIRECTORS COMPENSATION PROGRAM

(AS AMENDED MAY 20, 2009)

CASH COMPENSATION—Retainers

Annual Board Retainer:

 

  •  

$50,000 for all Directors paid quarterly in advance (in four equal installments
of $12,500) on January 1, April 1, July 1 and October 1.

Additional Annual Retainer for Committee Chairs:

 

  •  

$15,000 for the Chair of the Audit Committee of the Board of Directors paid
quarterly in advance (in four equal installments of $3,750) on
January 1, April 1, July 1 and October 1.

 

  •  

$10,000 for the Chair of each other Committee of the Board of Directors paid
quarterly in advance (in four equal installments of $2,500) on
January 1, April 1, July 1 and October 1.

Additional Annual Retainer for the Chairman of the Board of Directors

 

  •  

$250,000 for the Chairman of the Board of Directors paid quarterly in advance
(in four equal installments of $62,500) on January 1, April 1, July 1 and
October 1.

CASH COMPENSATION—Meeting Fees

Board of Directors Meetings:

 

  •  

$2,000 for Board of Directors Meetings held in person

 

  •  

$1,000 for Board of Directors Meetings held telephonically unless otherwise
specified

Committee Meetings:

 

  •  

$2,000 for the Audit Committee Meetings held in person

 

  •  

$1,000 for the Audit Committee Meetings held telephonically unless otherwise
specified

 

  •  

$1,500 for all other Committee Meetings held in person

 

  •  

$750 for all other Committee Meetings held telephonically unless otherwise
specified

STOCK COMPENSATION

Annual Full Value Share Grant:

Each Director will receive, subject to the deferral described below, an annual
grant of the number of shares equal to five times the Annual Board Retainer on
the date of the WellPoint, Inc. annual meeting of shareholders. The number of
shares of the Annual Full Value Share Grant will be calculated using the
following formula:

[Annual Board Retainer X 5] divided by [the closing price of the WellPoint, Inc.
common stock as reported on the New York Stock Exchange on the date of the
annual meeting of shareholders] = Number of shares of the Annual Full Value
Share Grant.

Deferral of Full Value Share Grants:

Each Annual Full Value Share Grant will be deferred for a minimum period of 5
years from the date of the Grant (“Deferral Period”) in accordance with the
terms of the Director Deferred Compensation Plan. Such Grants shall not be
distributed to the Directors until the earlier of the expiration of the Deferral
Period or the date on which a Director ceases to be a member of the Board of
Directors.



--------------------------------------------------------------------------------

Director Ownership Guidelines:

Each Director shall have the obligation to own at least $400,000 of WellPoint,
Inc. common stock (including deferred shares and phantom stock, but not options)
commencing on the later of May 3, 2007 or the fifth anniversary of the date such
Director became a member of the Board of Directors.

MISCELLANEOUS

Annual Physical Exam:

WellPoint, Inc. will pay the cost of an annual physical examination for each
Director.

Expenses:

WellPoint, Inc. will reimburse each Director for all travel, lodging and other
expenses incurred in connection with the attendance at and/or participation in
any and all Board of Directors Meetings and Committee Meetings and related
matters in accordance with the WellPoint, Inc. Travel and Entertainment Policy.